Citation Nr: 1418194	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Death Pension and Dependency Indemnity Compensation (DIC) benefits based on status as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  The Veteran died on February [redacted], 2010.  The appellant is seeking recognition as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by RO that granted service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance.

The appellant was informed in an accompanying letter that her claim for survivor's benefits was denied because she was not an eligible claimant based on the marriage date requirements.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant seeks recognition as the Veteran's surviving spouse.  The appellant and Veteran were initially married in July 1998 and divorced in May 2003.  They remarried in March 2009, approximately 11 months prior to the date of the Veteran's death in February 2010.  

Significantly, the Marriage License shows that the Veteran and the appellant shared the same residence at the time that they remarried in March 2009.  

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

To the extent that the Veteran and appellant may have cohabitated for more than one year prior to his death in an attempted marriage, she should be afforded an opportunity to provide evidence needed to support a claim as a "surviving spouse" in accordance with the provisions of 38 C.F.R.§ 3.52.

Accordingly, the case is REMANDED to the RO for the following action:

1. The AOJ should take all indicated action to provide the appellant with proper notice as to the evidence necessary to substantiate a claim for status as the Veteran's surviving spouse in accordance with the provisions of 38 C.F.R.§ 3.52. 

Based on the appellant's response, any attempt to secure evidence in support of a claim for a "deemed valid" marriage should be documented in the claims file.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the appellant and her  representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

